COLLIER, C. J.
We can conceive of no objection to the admission of the record of the cause in chancery under the -instructions which were given to the jury as to its effects The court, it seems to us, limited its influence quite as much as the plaintiff could have required, when it charged the jury, that although he was a defendant in one bill and a complainant in the cross suit, yet if the liability of the slaves in question to the plaintiff’s judgment was not litigated by the pleadings, he was not concluded; although the register reported he had sold them under the decree, and the chancellor confirmed the report. If the liability of the identical property had been controverted in chaucery and adjudged against the plaintiff, surely a decree there rendered upon a question which arose in judgment, should be definitive of the rights of the parties in all courts, in respect to the same matter. The circuit court thus laid down the law, and decided nothing more in regard to the proceedings in equity.
We have repeatedly held in conformity to the principle of Kidd v. Rawlinson, 2 Bos. & P. Rep. 59, that, where a person not being the creditor purchases goods under a fieri fa-cias, and permits the defendant therein to retain the possession for a short time, or for a purpose consistent with fail-dealing, the purchase shall not be adjudged fraudulent, and the property subject to the debts of the party remaining in possession. The notoriety and publicity of such sales distinguish them from ordinary transactions between buyer and seller, and prevent the rigid -application of the principle that the continuance of the vendor in possession after an absolute sale, is prima facie evidence of fraud. [See 2 Stark. Ev. 617-619, and cases cited in notes.J If the possession of the -defendant in execution should continue for an unreasonable length of time, perhaps the inference might be indulged, either that the purchase was made with the defendant’s money, or that the purchaser was reimbursed the money he advanced.
In the present case, the slaves returned to the possession of the defendant in execution after they were purchased by the claimant and Clanton; and after remaining there a short *959time subject to their control, were settled upon the claimant, in trust for Mrs. Harris, the wife of the defendant in execution, and her children, &c. before the plaintiff’s fi. fa. was levied. A possession under snch circumstances did not prejudice the right of the purchasers under the execution and decree, and consequently cannot impair the title which the claimant has interposed as a trustee. If it were necessary to show an excuse for permitting it, in order to repel the imputation of fraud, we should think it would be enough to prove that the possession was left unchanged because the purchasers intended Mrs. Harris to have the benefit of the services of the slaves. The court then ruled correctly in deciding that upon this branch of the case, the important inquiry was, whether the claimant and Clanton were bona fide purchasers at the sale, under the execution and decree.
The deed under which the defendant in error has interposed a claim as the trustee of Mrs. Harris and her children, declares that it is the purpose of the donors to secure -to the cestuds que trust the slaves in question, with other property, as a provision for the support and maintenance of the mother, and the support and education of her children. It is provided that the trustee shall hold the property conveyed, real and personal, in trust to effect that object; and that he shall only hold and possess the same in trust “ for the sole use, benefit and behoof of the said Narcissa A. and her children; and these presents are made upon this further condition, that the said Hooks, trustee as 'aforesaid, shall not sel-1 or dispose of said property, or any part thereof; but the intention of this trust is, that the said property is -to be held by said Hooks, trustee “as aforesaid, and managed, by him so as to afford-a fund out of the property arising therefrom/for the maintenance and education of the said Narcissa A. and her children ; but the object is not t-o -empower said • Hooks, trustee as aforesaid, to-sell-and charge said property.” This deed is certainly much mo-re verbose than is necessary to express the meaning of the donors, hut it explicitly declares that the gift is for the sole use, ■benefit and behoof of Mrs. H. and her children; and this declaration, so far from being weakened by what precedes or follows, -is really strengthened. The authorities all show that the terms employed invest the wife *960and her children with the beneficial estate, independent of the marital rights of her husband; and that the latter has no interest which can be subjected to the payment of his debts. They are furnished by our own reports, and we need not stop to cite them. The judgment of the circuit court is consequently affirmed.